        Case 3:20-cv-08222-GMS Document 37 Filed 09/14/20 Page 1 of 3



 1   Sarah R. Gonski (Bar No. 032567)
     Perkins Coie LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: (602) 351-8000
     Facsimile: (602) 648-7000
 4   SGonski@perkinscoie.com
 5   Marc E. Elias*
     John Devaney*
 6   Christina A. Ford*
     Perkins Coie LLP
 7   700 Thirteenth Street NW, Suite 600
     Washington, D.C. 20005-3960
 8   Telephone: (202) 654-6200
     Facsimile: (202) 654-6211
 9   MElias@perkinscoie.com
     JDevaney@perkinscoie.com
10   Christinaford@perkinscoie.com
11   *Seeking Pro Hac Vice Admission
12
                              UNITED STATES DISTRICT COURT
13                                DISTRICT OF ARIZONA
14   Darlene Yazzie, Caroline Begay, Leslie Begay,
15   Irene Roy, Donna Williams and Alfred McRoye,
                                                          No. 3:20-cv-08222-GMS
16                        Plaintiffs,
                                                          NOTICE REGARDING
17                           v.                           HEARINGS

18   Katie Hobbs, in her official capacity as the
     Arizona Secretary of State,
19                        Defendant.
20
21          In response to the Court’s request that the parties apprise the Court of the manner

22   that upcoming hearings should be conducted in this case, Proposed Intervenor Arizona

23   Advocacy Network states the following:

24         •     For the hearing set for Tuesday, September 15 at 10:00 a.m. n the pending

25               motions to intervene, Arizona Advocacy Network prefers a video or

26               telephonic hearing.

27         •     For the evidentiary hearing set for September 22, 2020, the Arizona

28               Advocacy Network prefers a video hearing. Arizona Advocacy Network
      Case 3:20-cv-08222-GMS Document 37 Filed 09/14/20 Page 2 of 3



 1            may proffer expert testimony and agrees with the Proposed Intervenor-
 2            Defendants that a two-or three-day hearing is appropriate.
 3
 4   Dated: September 14, 2020                    /s Sarah R. Gonski
 5                                              Sarah R. Gonski (Bar No. 032567)
                                                PERKINS COIE LLP
 6                                              2901 North Central Avenue, Suite 2000
                                                Phoenix, Arizona 85012-2788
 7                                              Telephone: (602) 351-8000
                                                Facsimile: (602) 648-7000
 8                                              SGonski@perkinscoie.com
 9                                              Marc E. Elias*
                                                John Devaney*
10                                              Christina A. Ford*
                                                PERKINS COIE LLP
11                                              700 Thirteenth Street NW, Suite 600
                                                Washington, D.C. 20005-3960
12                                              Telephone: (202) 654-6200
                                                Facsimile: (202) 654-6211
13                                              MElias@perkinscoie
                                                JDevaney@perkinscoie.com
14                                              Christinaford@perkinscoie.com
15                                              Attorneys for AzAN
16                                              * Seeking Pro Hac Vice Admission
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
       Case 3:20-cv-08222-GMS Document 37 Filed 09/14/20 Page 3 of 3



 1
 2
 3                                CERTIFICATE OF SERVICE

 4          I hereby certify that on September 14, 2020, I electronically transmitted the attached

 5   document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice

 6   of Electronic Filing to the ECF registrants.

 7
 8                                                  /s Daniel R. Graziano

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
